Citation Nr: 1718107	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in the Veteran's VA Form 9 appeal to the Board he requested a travel board hearing which, at the present time, has not been afforded.  However, because the Board is granting his petition to reopen the claim for service connection for bilateral hearing loss, and granting in full the benefits sought on appeal, the Board finds that to the extent the claim is being granted, no prejudice to the Veteran will result in proceeding without a hearing.

Finally, in September 2016, the Veteran submitted additional evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, the Board notes that, because the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed August 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence received since the August 2010 rating decision is not redundant or cumulative of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131, 5103(a), 5103(A), 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistant Act of 2000.  See 38 U.S.C.A. § 5103, 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Applicable Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including an organic disease of the nervous system (interpreted to include tinnitus and sensorineural hearing loss) to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. § 1112, 1113 (West 2014); 38 C.F.R. § 3.307 (2016).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic diseases of the nervous system (interpreted to include tinnitus and sensorineural hearing loss) are among the diseases listed in section 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis

New and Material Evidence

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  

The Veteran's claim for service connection for bilateral hearing loss was denied in an August 2010 rating decision on the basis that he did not demonstrate that his hearing loss arose to a compensable degree within one year of his release from active duty, and was not incurred during service.  See August 2010 rating decision.  The Veteran did not appeal this decision, thus, it became final.

Since the August 2010 rating decision, the Veteran submitted a statement from his treating audiologist who opined that the Veteran's hearing loss was a result of his exposure to hazardous noise during his active military service.  See September 2015 private medical opinion.  Further, the Veteran submitted lay testimony to support the continuity of his hearing loss symptoms.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.156(a). 

Service Connection

The Veteran contends that he currently experiences bilateral hearing loss attributable to in-service noise exposure.  He asserts that he had significant in-service noise exposure to hazardous weapons without ear protection.  He denied any significant post-service occupational or recreational noise exposure.  For the following reasons, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for bilateral hearing loss. 

First, the Board finds that the VA audiological examinations conducted in July 2010 and February 2015 show a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question remains as to whether the Veteran's current hearing loss was caused by or worsened by his military service.

Service treatment records show no specific treatment for hearing problems during service.  As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes that he is competent to provide statements with respect to the onset and presence of diminished hearing, inasmuch as such symptoms are observable by a lay person.  The Veteran did not undergo audiometric testing at the time of his separation from service, and he has indicated, in effect, that the problems he had with his service-connected tinnitus and hearing loss have continued, or have been persistently recurrent, to the present time.

The July 2010 and February 2015 examiners provided negative nexus opinions with respect to the Veteran's bilateral hearing loss.  The Board notes, however, that the February 2015 examiner's opinion was based, at least in part, on the observation that the Veteran's hearing loss has increased since his induction, however, without detailed audiometric service treatment records, he was unable to provide a positive nexus opinion without mere speculation.  On the contrary, the Veteran's private audiologist opined that based on the Veteran's history it is more likely than not that his severe high frequency hearing loss in his left ear, and profound high frequency hearing loss in his right ear, are more likely than not a result of exposure to hazardous noise during military service.  See September 2015 private medical opinion.  Both the Veteran's treating audiologist and VA audiologists are competent and credible with respect to their opinions, and these opinions are supported by detailed rationale and the evidence of record.  As such, the Board assigns the positive and negative opinions equal weight.  

Moreover, inasmuch as sensorineural hearing loss is recognized as a chronic disease, it can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  See Walker, supra. 

On balance, and taking into account the totality of the evidence, the Board is persuaded that the criteria for service connection for bilateral hearing loss have been met.  All reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim to reopen service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


